Citation Nr: 1327968	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  10-13 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to recognition of the appellant, the Veteran's son, as a helpless child for the purposes of VA benefits, on the basis of permanent incapacity for self-support before attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970.  The appellant seeks recognition as a helpless child based upon permanent and total incapacitation from self-support prior to attaining the age of 18.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2012, the appellant testified at a hearing conducted by the undersigned via videoconferencing equipment.  

Representation

When the appellant filed his initial claim in October 2008, he was unrepresented.  In August 2012, he submitted a completed VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in favor of Disabled American Veterans organization (DAV).  However, in August 2013, the appellant submitted a completed VA Form 21-22 in favor of Veterans of Foreign Wars of the United States organization.  As such, the Board recognizes Veterans of Foreign Wars of the United States organization as the appellant's representative in matters pending before VA.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

As indicated above, a videoconference hearing conducted by the undersigned was held in this matter in August 2012.  Unfortunately, due to technical difficulties a written transcript of this proceeding cannot be produced.  Therefore, the Board contacted the Veteran in July 2013 and offered him the opportunity for an additional hearing.  Later that month, the Veteran responded by requesting another videoconference hearing.  

Consequently, this case must be remanded in order to schedule the requested hearing, as scheduling of such a hearing is within the province of the RO.  See 38 C.F.R. § 20.704 (2012). 

Accordingly, the case is REMANDED for the following action:

The RO must place the appellant's name on the docket for a videoconference hearing at the RO before the Board, according to the date of his request for such a hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


